DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 13 September 2022, the following changes have been made: amendments to claims 1, 5, 8, 12, 14, and 18.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
Examiner acknowledges that [0116] discloses that a “Computer readable storage medium,” as defined herein, is not a transitory, propagating signal per se.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claims 8-13), and article of manufacture (claims 14-20) which recite steps of monitoring during a predetermined time interval electronic  communications generated by an ensemble of network-connected portable devices, each electronic communication corresponding to one of a plurality of users using a corresponding one of the portable devices; processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, the signals generated in response to sensor-detected respiratory activity of a user of the corresponding portable device; generating a plurality of users based on the one or more biomarkers corresponding to each of the users, the generating the plurality of clusters comprising
implementing at least one similarity-based clustering procedure that groups the users into the plurality of clusters based on the biomarkers; conditioning the one or more clusters based on pre-condition data extracted from the electronic communications, the pre-condition data corresponding to users who are determined to have a pre-existing health condition, wherein the conditioning the one or more clusters disentangles pre-symptomatic variations in biomarkers of the users that are due do an onset of an
adverse health condition from biomarker variations that are due to pre-existing health conditions; determining, based on context data extracted from the electronic communications, user co-locations and pre-symptomatic biomarker variation co-occurrences among a pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease; predicting a location of a possible outbreak of the infectious respiratory disease based on the user co-locations and pre-symptomatic biomarker variation co-occurrences; and responsive to the predicting the location of the possible outbreak of the infectious respiratory disease, generating an electronic notification indicating the predicted location of the outbreak and communicating the electronic notification to at least one person. Claims 8 and 14 recite similar limitations to claim 1.

Step 2A Prong 1
These steps to perform early detection of respiratory diseases, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element the precludes the italicized portions from practically being performed in the mind to detect respiratory diseases. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a computer device, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-13, and 15-20, reciting particular aspects of performing early detection of respiratory diseases such as monitoring electronic communications, conveying an electronic notification via a network connection, estimating one or more epidemiological model parameters, determining and refining users who exhibit pre-symptomatic biomarker variations exhibiting one or more symptoms, performing a spirometery test, and perform contact tracing using proximity sensors covers mental processes but for the recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating one or more clusters of users based on the one or more biomarkers corresponding to each of the users; and, responsive to the predicting the location of the possible outbreak of the infectious respiratory disease, generating an electronic notification indicating the predicted location of the outbreak and communicating the electronic notification to at least one person amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016] to [0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device amounts to mere data gathering and wherein the conditioning the one or more clusters disentangles pre-symptomatic variations in biomarkers of the users that are due do an onset of an adverse health condition from biomarker variations that are due to pre-existing health conditions amounts to insignificant application, see MPEP 2106.05(g))

Dependent claims 2-7, 9-13, and 15-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-13, and 15-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, Symantec, MPEP 2106.05(d)(II)(i), MPEP 2106.05(d); wherein the conditioning the one or more clusters disentangles pre-symptomatic variations in biomarkers of the users that are due do an onset of an adverse health condition from biomarker variations that are due to pre-existing health conditions, see Beaney et al. [pg. 2, Col. 2] “Decide on the most likely diagnosis on the basis of the history and clinical features (see box 2 and fig 1) or consider whether an alternative or coexisting diagnosis is likely, such as a bacterial pneumonia or pulmonary embolus. If you suspect covid-19 without asthmatic features, manage the patient as per local covid-19 guidance,” Assessment and management of adults with asthma
during the covid-19 pandemic, MPEP 2106.05(d).

Dependent claims 2-7, 9-13, and 15-20 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US11127506B1) in view of Beaney et al. (Assessment and management of adults with asthma during the covid-19 pandemic)
Regarding claim 1, Jain discloses monitoring during a predetermined time interval electronic communications generated by an ensemble of network-connected portable devices, each electronic communication corresponding to one of a plurality of users using a corresponding one of the portable devices ([Col. 23] “Interventions can take advantage of the unique functionality of mobile and wireless devices. The system can perform real-time data collection and feedback where appropriate…..For example, interventions can determine user state by prompting users to complete an assessment at specific times during the day or through passive ascertainment of changes in clinical status (e.g., ongoing passive monitoring by mobile devices, wearable devices, etc.).”)
processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, the signals generated in response to sensor-detected respiratory activity of a user of the corresponding portable device ([Col. 108] “The criteria can be any of various types, such as a value of a measurement satisfying a threshold or being in a range, a particular response or combination of responses being received, a pattern or trend being present in collected data for one or more individuals, the presence of a biomarker or digital marker for health status, a change in behavior over time, etc. The criteria may be based on physiological measures, .…” [Col. 1] “For example, the medical treatment device can measure body temperature, heart rate, respiration rate, or other parameters, and based on the measured parameters determine that the user is likely to have contracted COVID-19.”)
generating a plurality of clusters of users based on the one or more biomarkers corresponding to each of the users ([Col. 89] “Note that the first two types, based on population volume and location type, are indicators of general risk for exposure, while the visit-based location tags can represent actual or probable exposure at an area. The number of these tags clustered together, as well as the individual and aggregated disease transmission scores for the tags, can show where hotspots for disease transmission are.” 
the generating the plurality of clusters comprising implementing at least one similarity-based clustering procedure that groups the users into the
plurality of clusters based on the biomarkers ([Col. 92] “As another example, the computer system 110 can use clustering algorithms, such as K-means clustering, to group data sets by similarities, and then use the clusters as indications of combinations of factors (e.g., disease stage, symptoms, patient characteristics, etc.) that represent different levels of transmission risk.”)

Note: Col. 92 is in line with the disclosure of [0038] of the specification which discloses “….similarity-based clustering procedures (e.g., K-means clustering) to group the population of portable device users into distinct clusters based on biomarkers…”
conditioning the one or more clusters based on pre-condition data extracted from the electronic communications ([Col. 69] “Other types of models that may be used include …. clustering models, ….. Different types of models can be used together as an ensemble or for making different types of predictions. Other types of models can be used, even if they are not of the machine learning type.”)
the pre-condition data corresponding to users who are determined to have a pre-existing health condition ([Col. 49] “The computer system 110 also obtains additional information for the user 102 a, such as EMR/EHR data 606, including potentially treatment data 608 that indicates how a user is being treated for the disease being monitored. The EMR/EHR data 606 can be used for various purposes, including to determine baseline measures for a user and to determine existing conditions and comorbidities…”)
determining, based on context data extracted from the electronic communications, user co-locations and pre-symptomatic biomarker variation co-occurrences among a pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease ([Col. 20] “In some implementations, the context data indicates a location or path of movement for the individual. The detected trigger is detected based on determining that the user has entered or is approaching a particular location visited, within a predetermined period of time, by a person classified as having COVID-19…. In some implementations, detecting the trigger comprises determining that a context of the user has at least a predetermined minimum level of similarity with a prior context of the user or of one or more other users that preceded performance of the prospective action.” [Col. 31] “For respiration rate, the user to respiration rate is higher at 16 breaths per minute then the User 1 respiration rate of 14 breaths per minute. However, the User 1's lower baseline shows that 14 breaths per minute is significantly higher than the User 1 baseline, and so this may be an indicator a disease for User 1, where it would not be for User 2.”)
predicting a location of a possible outbreak of the infectious respiratory disease based on the user co-locations and pre-symptomatic biomarker variation co-occurrences ([Col. 52] “The exposure risk agent 630 accesses and uses geographic information systems (GIS) at multiple levels, e.g., neighborhood, community, city, county, state, regional, and country levels. The exposure risk agent 630 combines this data with collected user data through contact tracing, exposure identification measures, and treatment response indicators to determine hotspots, potential outbreaks and re-emergences of risks associated directly with a disease, indirectly due to the related suppression mechanism or the treatment of a virus.”)
and responsive to the predicting the location of the possible outbreak of the infectious respiratory disease ([Col. 86] “Notifications can be provided by an application on a user device 1510, e.g., smartphone, of a user 1512 in response to the application or the server system 110 determining that the user device 1510 entered the geofence of a location tag….”)
generating an electronic notification indicating the predicted location of the outbreak and communicating the electronic notification to at least one person ([Col. 80-Col. 81] “When the user is detected to be near a tagged location (e.g., approaching the tagged location, within a predetermined distance of the tagged location, at the tagged location, etc.), the device 1420 provides a notification to alert the user to the current or upcoming risk. The notification can inform the user of the risk presented, e.g., “Approaching a populated area which increases COVID-19 risks,” “warning, a person with COVID-19 was here less than 12 hours ago,” “movie theaters present a high risk of COVID-19 transmission,” and so on.”)

Jain does not explicitly disclose however Beaney teaches wherein the conditioning the one or more clusters disentangles pre-symptomatic variations in biomarkers of the users that are due do an onset of an
adverse health condition from biomarker variations that are due to pre-existing health conditions ([pg. 2, Col. 2] “Decide on the most likely diagnosis on the basis of the history and clinical features (see box 2 and fig 1) or consider whether an alternative or coexisting diagnosis is likely, such as a bacterial pneumonia or pulmonary embolus. If you suspect covid-19
without asthmatic features, manage the patient as per local covid-19 guidance.” Also, see Figure 1 and see Box 2: History and examination features helping distinguish asthma exacerbation from covid-19.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Jain’s techniques for predicting and preventing disease transmission with Beaney’s techniques for assessing and managing adults with asthma during the covid-19 pandemic. The motivation for the combination of Jain and Beaney is to reduce mortality during the pandemic while ensuring the accurately diagnosed patients get treated according to local guidance (See Beaney, pg. 1 Col. 1).
Regarding claim 2, Jain discloses wherein each electronic communication monitored is an electronic communication conveyed over a communications network by a corresponding network-connected portable device in response to the corresponding portable device identifying a biomarker anomaly associated with the user of the corresponding device ([Col. 77] “The application sends user entered data 1411 to the computer system 110 over a communication network 1430, which can be a public or private network and can include the Internet. The application also sends sensed data 1422 to the computer system 110. The sensed data can include sensor data or measurement results generated using one or more sensors of the device 1420 or of another device….. Data can be collected from the mobile device 1420 in a repeated or ongoing manner, e.g., periodically at an interval, on-demand as requested by the computer system 110, in response to a condition being met, etc.”)
Regarding claim 3, Jain discloses conveying an electronic notification via a network connection to a communication device of at least one individual, the electronic notification indicating the predicted location and a predicted timing of the possible outbreak of the infectious respiratory disease and likelihood of infection for an individual ([Col. 81] “The notification can inform the user of the risk presented, e.g., “Approaching a populated area which increases COVID-19 risks,” “warning, a person with COVID-19 was here less than 12 hours ago,” “movie theaters present a high risk of COVID-19 transmission,” and so on.” [Col. 90] “Examples of notifications 1620 a-1620 d are provided, where the notifications inform the different individuals (1) to (4) of their respective COVID-19 exposure risks for the day.”)
Regarding claim 4, Jain discloses wherein the predicting comprises estimating one or more epidemiological model parameters based on the context data extracted from the electronic communications ([Col. 96] “Using reference data (e.g., patterns, guidelines, models, etc.) that aligns symptom progressions and physiological changes to disease states, the system can align the individual's pattern of symptom progression with that of the reference data to estimate a time of infection.”)
Regarding claim 5, Jain discloses providing an electronic request to each of the pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease, requesting each user who exhibits pre-symptomatic biomarker variations to perform one or more active tests using a portable device ([Col. 4] “Communication can be provided for those who have experienced any high-risk related areas and their observations. Based on estimates of exposure, the system can refer individuals to appropriate testing services, treatment, and general guidance measures such as self-isolation steps.”)
performing the one or more active tests comprising performing a spirometry testing with a smartphone ([Col. 65] “Another example exercise that the system can instruct the user to perform is an incentive spirometer exercise….. The device itself can be connected to a phone or other smart device to monitor volume and exchange of air between the participant and the device.”)
Regarding claim 6, Jain discloses determining which users who exhibit pre-symptomatic biomarker variations exhibit one or more same symptoms based on the one or more active tests performed ([Col. 17] “….a positive disease test result for one or more individuals in the community… a sign or symptom of the disease for one or more individuals in the community”)
and refining the pool of users who exhibit pre-symptomatic biomarker variations based on the determining which users exhibit one or more same symptoms to include in the pool only users who exhibit one or more of the same systems, while excluding any other users ([Col. 107] “For example, if one or more users in the first group indicate exposure or high risk of COVID-19 infection, the computer system 110 may naturally respond with follow-up questions to find out more from those users. In addition, or as an alternative, the computer system 110 may adjust data collection for other users in response, such as by initiating questions to users in a second group, who may be unrelated and have had not any contact with the users in the first group.”)
Regarding claim 7, Jain discloses performing contact tracing using proximity sensors embedded in devices carried by the users and by other individuals with whom the users are in proximity to during the predetermined time interval ([Col. 93] “These areas 1712, 1714 and paths 1720, 1721, 1722 represent an aggregation of tracked location data (e.g., tracked through sensor data capture, such as GPS, and/or through user-reported data) over a period of time such as a day, a week, a month, etc.” [Col. 113] “Thus, the aggregation of data about locations that the second user visits can be adjusted to account for factors such as time elapsed, nature of the activities being performed at the location, a degree of overlap between paths of the two users along the location, duration that the two users respectively spent at the location, and so on”)
and refining the cluster comprising a pool of users who exhibit pre-symptomatic biomarker variations based on the contact tracing, wherein the refining comprises including in the pool users identified by contact tracing as having had contagious contact with one or more users who exhibit pre-symptomatic biomarker variations ([Col. 38] “Contact tracing data can optionally be used in this exposure prediction process, e.g., with contract tracing results used to provide feature values to the models 230 (e.g., indicating how many people determined to have COVID-19 the user 102 a actually came near, when, and for how long), or to weight or adjust the exposure level score 241 of a model 230 (e.g., to boost the exposure level when contact tracing shows contact with one or more infected people, with the boost amount scaled by the number of instances and duration of contact).”)
Regarding claim 8, Jain discloses a processor configured to initiate operations ([Col. 133] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.”)
monitoring during a predetermined time interval electronic communications generated by an ensemble of network-connected portable devices, each electronic communication corresponding to one of a plurality of users using a corresponding one of the portable devices ([Col. 23] “Interventions can take advantage of the unique functionality of mobile and wireless devices. The system can perform real-time data collection and feedback where appropriate…..For example, interventions can determine user state by prompting users to complete an assessment at specific times during the day or through passive ascertainment of changes in clinical status (e.g., ongoing passive monitoring by mobile devices, wearable devices, etc.).”)
processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, the signals generated in response to sensor-detected respiratory activity of a user of the corresponding portable device ([Col. 108] “The criteria can be any of various types, such as a value of a measurement satisfying a threshold or being in a range, a particular response or combination of responses being received, a pattern or trend being present in collected data for one or more individuals, the presence of a biomarker or digital marker for health status, a change in behavior over time, etc. The criteria may be based on physiological measures, .…” [Col. 1] “For example, the medical treatment device can measure body temperature, heart rate, respiration rate, or other parameters, and based on the measured parameters determine that the user is likely to have contracted COVID-19.”)
generating a plurality of clusters of users based on the one or more biomarkers corresponding to each of the users ([Col. 89] “Note that the first two types, based on population volume and location type, are indicators of general risk for exposure, while the visit-based location tags can represent actual or probable exposure at an area. The number of these tags clustered together, as well as the individual and aggregated disease transmission scores for the tags, can show where hotspots for disease transmission are.” 
the generating the plurality of clusters comprising implementing at least one similarity-based clustering procedure that groups the users into the
plurality of clusters based on the biomarkers ([Col. 92] “As another example, the computer system 110 can use clustering algorithms, such as K-means clustering, to group data sets by similarities, and then use the clusters as indications of combinations of factors (e.g., disease stage, symptoms, patient characteristics, etc.) that represent different levels of transmission risk.”)

Note: Col. 92 is in line with the disclosure of [0038] of the specification which discloses “….similarity-based clustering procedures (e.g., K-means clustering) to group the population of portable device users into distinct clusters based on biomarkers…”
conditioning the one or more clusters based on pre-condition data extracted from the electronic communications ([Col. 69] “Other types of models that may be used include …. clustering models, ….. Different types of models can be used together as an ensemble or for making different types of predictions. Other types of models can be used, even if they are not of the machine learning type.”)
the pre-condition data corresponding to users who are determined to have a pre-existing health condition ([Col. 49] “The computer system 110 also obtains additional information for the user 102 a, such as EMR/EHR data 606, including potentially treatment data 608 that indicates how a user is being treated for the disease being monitored. The EMR/EHR data 606 can be used for various purposes, including to determine baseline measures for a user and to determine existing conditions and comorbidities…”)
determining, based on context data extracted from the electronic communications, user co-locations and pre-symptomatic biomarker variation co-occurrences among a pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease ([Col. 20] “In some implementations, the context data indicates a location or path of movement for the individual. The detected trigger is detected based on determining that the user has entered or is approaching a particular location visited, within a predetermined period of time, by a person classified as having COVID-19…. In some implementations, detecting the trigger comprises determining that a context of the user has at least a predetermined minimum level of similarity with a prior context of the user or of one or more other users that preceded performance of the prospective action.” [Col. 31] “For respiration rate, the user to respiration rate is higher at 16 breaths per minute then the User 1 respiration rate of 14 breaths per minute. However, the User 1's lower baseline shows that 14 breaths per minute is significantly higher than the User 1 baseline, and so this may be an indicator a disease for User 1, where it would not be for User 2.”)
predicting a location of a possible outbreak of the infectious respiratory disease based on the user co-locations and pre-symptomatic biomarker variation co-occurrences ([Col. 52] “The exposure risk agent 630 accesses and uses geographic information systems (GIS) at multiple levels, e.g., neighborhood, community, city, county, state, regional, and country levels. The exposure risk agent 630 combines this data with collected user data through contact tracing, exposure identification measures, and treatment response indicators to determine hotspots, potential outbreaks and re-emergences of risks associated directly with a disease, indirectly due to the related suppression mechanism or the treatment of a virus.”)
and responsive to the predicting the location of the possible outbreak of the infectious respiratory disease ([Col. 86] “Notifications can be provided by an application on a user device 1510, e.g., smartphone, of a user 1512 in response to the application or the server system 110 determining that the user device 1510 entered the geofence of a location tag….”)
generating an electronic notification indicating the predicted location of the outbreak and communicating the electronic notification to at least one person ([Col. 80-Col. 81] “When the user is detected to be near a tagged location (e.g., approaching the tagged location, within a predetermined distance of the tagged location, at the tagged location, etc.), the device 1420 provides a notification to alert the user to the current or upcoming risk. The notification can inform the user of the risk presented, e.g., “Approaching a populated area which increases COVID-19 risks,” “warning, a person with COVID-19 was here less than 12 hours ago,” “movie theaters present a high risk of COVID-19 transmission,” and so on.”)

Jain does not explicitly disclose however Beaney teaches wherein the conditioning the one or more clusters disentangles pre-symptomatic variations in biomarkers of the users that are due do an onset of an
adverse health condition from biomarker variations that are due to pre-existing health conditions ([pg. 2, Col. 2] “Decide on the most likely diagnosis on the basis of the history and clinical features (see box 2 and fig 1) or consider whether an alternative or coexisting diagnosis is likely, such as a bacterial pneumonia or pulmonary embolus. If you suspect covid-19
without asthmatic features, manage the patient as per local covid-19 guidance.” Also, see Figure 1 and see Box 2: History and examination features helping distinguish asthma exacerbation from covid-19.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Jain’s techniques for predicting and preventing disease transmission with Beaney’s techniques for assessing and managing adults with asthma during the covid-19 pandemic. The motivation for the combination of Jain and Beaney is to reduce mortality during the pandemic while ensuring the accurately diagnosed patients get treated according to local guidance (See Beaney, pg. 1 Col. 1).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 14, Jain discloses a computer program product comprising one or more computer readable storage media having program instructions collectively stored therein ([Col. 133] “Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.”)
the program instructions executable by a processor to cause the processor to initiate operations ([Col. 133] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.”)
monitoring during a predetermined time interval electronic communications generated by an ensemble of network-connected portable devices, each electronic communication corresponding to one of a plurality of users using a corresponding one of the portable devices ([Col. 23] “Interventions can take advantage of the unique functionality of mobile and wireless devices. The system can perform real-time data collection and feedback where appropriate…..For example, interventions can determine user state by prompting users to complete an assessment at specific times during the day or through passive ascertainment of changes in clinical status (e.g., ongoing passive monitoring by mobile devices, wearable devices, etc.).”)
processing the electronic communications by extracting from each electronic communication one or more biomarkers obtained by processing signals captured by a corresponding portable device, the signals generated in response to sensor-detected respiratory activity of a user of the corresponding portable device ([Col. 108] “The criteria can be any of various types, such as a value of a measurement satisfying a threshold or being in a range, a particular response or combination of responses being received, a pattern or trend being present in collected data for one or more individuals, the presence of a biomarker or digital marker for health status, a change in behavior over time, etc. The criteria may be based on physiological measures, .…” [Col. 1] “For example, the medical treatment device can measure body temperature, heart rate, respiration rate, or other parameters, and based on the measured parameters determine that the user is likely to have contracted COVID-19.”)
generating a plurality of clusters of users based on the one or more biomarkers corresponding to each of the users ([Col. 89] “Note that the first two types, based on population volume and location type, are indicators of general risk for exposure, while the visit-based location tags can represent actual or probable exposure at an area. The number of these tags clustered together, as well as the individual and aggregated disease transmission scores for the tags, can show where hotspots for disease transmission are.” 
the generating the plurality of clusters comprising implementing at least one similarity-based clustering procedure that groups the users into the
plurality of clusters based on the biomarkers ([Col. 92] “As another example, the computer system 110 can use clustering algorithms, such as K-means clustering, to group data sets by similarities, and then use the clusters as indications of combinations of factors (e.g., disease stage, symptoms, patient characteristics, etc.) that represent different levels of transmission risk.”)

Note: Col. 92 is in line with the disclosure of [0038] of the specification which discloses “….similarity-based clustering procedures (e.g., K-means clustering) to group the population of portable device users into distinct clusters based on biomarkers…”
conditioning the one or more clusters based on pre-condition data extracted from the electronic communications ([Col. 69] “Other types of models that may be used include …. clustering models, ….. Different types of models can be used together as an ensemble or for making different types of predictions. Other types of models can be used, even if they are not of the machine learning type.”)
the pre-condition data corresponding to users who are determined to have a pre-existing health condition ([Col. 49] “The computer system 110 also obtains additional information for the user 102 a, such as EMR/EHR data 606, including potentially treatment data 608 that indicates how a user is being treated for the disease being monitored. The EMR/EHR data 606 can be used for various purposes, including to determine baseline measures for a user and to determine existing conditions and comorbidities…”)
determining, based on context data extracted from the electronic communications, user co-locations and pre-symptomatic biomarker variation co-occurrences among a pool of users who exhibit pre-symptomatic biomarker variations associated with an infectious respiratory disease ([Col. 20] “In some implementations, the context data indicates a location or path of movement for the individual. The detected trigger is detected based on determining that the user has entered or is approaching a particular location visited, within a predetermined period of time, by a person classified as having COVID-19…. In some implementations, detecting the trigger comprises determining that a context of the user has at least a predetermined minimum level of similarity with a prior context of the user or of one or more other users that preceded performance of the prospective action.” [Col. 31] “For respiration rate, the user to respiration rate is higher at 16 breaths per minute then the User 1 respiration rate of 14 breaths per minute. However, the User 1's lower baseline shows that 14 breaths per minute is significantly higher than the User 1 baseline, and so this may be an indicator a disease for User 1, where it would not be for User 2.”)
predicting a location of a possible outbreak of the infectious respiratory disease based on the user co-locations and pre-symptomatic biomarker variation co-occurrences ([Col. 52] “The exposure risk agent 630 accesses and uses geographic information systems (GIS) at multiple levels, e.g., neighborhood, community, city, county, state, regional, and country levels. The exposure risk agent 630 combines this data with collected user data through contact tracing, exposure identification measures, and treatment response indicators to determine hotspots, potential outbreaks and re-emergences of risks associated directly with a disease, indirectly due to the related suppression mechanism or the treatment of a virus.”)
and responsive to the predicting the location of the possible outbreak of the infectious respiratory disease ([Col. 86] “Notifications can be provided by an application on a user device 1510, e.g., smartphone, of a user 1512 in response to the application or the server system 110 determining that the user device 1510 entered the geofence of a location tag….”)
generating an electronic notification indicating the predicted location of the outbreak and communicating the electronic notification to at least one person ([Col. 80-Col. 81] “When the user is detected to be near a tagged location (e.g., approaching the tagged location, within a predetermined distance of the tagged location, at the tagged location, etc.), the device 1420 provides a notification to alert the user to the current or upcoming risk. The notification can inform the user of the risk presented, e.g., “Approaching a populated area which increases COVID-19 risks,” “warning, a person with COVID-19 was here less than 12 hours ago,” “movie theaters present a high risk of COVID-19 transmission,” and so on.”)s

Jain does not explicitly disclose however Beaney teaches wherein the conditioning the one or more clusters disentangles pre-symptomatic variations in biomarkers of the users that are due do an onset of an
adverse health condition from biomarker variations that are due to pre-existing health conditions ([pg. 2, Col. 2] “Decide on the most likely diagnosis on the basis of the history and clinical features (see box 2 and fig 1) or consider whether an alternative or coexisting diagnosis is likely, such as a bacterial pneumonia or pulmonary embolus. If you suspect covid-19
without asthmatic features, manage the patient as per local covid-19 guidance.” Also, see Figure 1 and see Box 2: History and examination features helping distinguish asthma exacerbation from covid-19.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Jain’s techniques for predicting and preventing disease transmission with Beaney’s techniques for assessing and managing adults with asthma during the covid-19 pandemic. The motivation for the combination of Jain and Beaney is to reduce mortality during the pandemic while ensuring the accurately diagnosed patients get treated according to local guidance (See Beaney, pg. 1 Col. 1).
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.


Response to Arguments
Applicant’s arguments filed on 13 September 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 10 to 14 that the limitations in claim 1 integrate the supposed judicial exceptions into a practical application and cites the 2019 Revised Patent Subject Matter Eligibility Guidance to support this assertion. Specifically, the limitation of “responsive to the predicting the location of the possible outbreak of the infectious respiratory disease, generating an electronic notification indicating the predicted location of the outbreak and communicating the electronic notification to at least one person” is a practical application of the judicial exception. Applicant then asserts that the claims recite patent eligible subject matter under part 1 of Step 2A by pointing to [0016]-[0017] of the specification which states that "delay in acquiring reliable, direct evidence of an infectious respiratory disease outbreak can significantly impede efforts to contain the outbreak." Applicant states that with this claimed invention, however, "[t]he probability of an infectious respiratory disease outbreak and predictions of the pattern and flow of the spread of the disease are based on real time and near-real time data." Furthermore, the applicant asserts that the claimed invention is similar to Example 42 in that it recites an improvement over the prior art by claimed limitations. Specifically, the limitations recite specific improvement over the prior art by optimizing the manner in which users are clustered and by disentangling pre-symptomatic variations in in biomarkers of the users that are due do an onset of an adverse health condition from biomarker variations that are due to pre-existing health conditions. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s arguments. In regards to Step 2A Prong 1, examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” Guidance is clear in that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, the claimed steps in the present application in regards to detection of outbreaks of infectious respiratory diseases are human cognitive actions that have been performed by physicians and researchers.

In regards to Step 2A Prong 2, the MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to use generic computer components as a tool to solve the non-technological problem of detecting and predicting the course of outbreaks of infectious respiratory diseases that cause great human suffering but also impose immense economic burdens on communities ([0002] of the specification). The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. An improvement in the abstract idea itself is not an improvement to computer technology. In regards to Example 42, the examiner points out that the combination of elements recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is unlike the present application which does not solve a technological problem. Furthermore, under Step 2B the examiner has cited an NPL to teach the aspect of “disentangling pre-symptomatic variations in in biomarkers of the users that are due do an onset of an adverse health condition from biomarker variations that are due to pre-existing health conditions” which amounts to well-understood, routine, and conventional activity. To show an involvement of a computer assisting in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, the applicant argues that Jain does not disclose the newly added limitations in claim 1 and claim 5. Applicant requests withdrawal of the 102(a)(2) rejection. 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that new paragraphs from Jain have been cited to teach the limitations of claim 1 and claim 5. However, Beaney has also been cited to teach the limitation(s) of claim 1. The claims are now rejected under USC 103. Therefore, the 102(a)(2) rejection has been withdrawn.


Prior Art Cited but Not Relied Upon
Ferretti, L., Wymant, C., Kendall, M., Zhao, L., Nurtay, A., Bonsall, D. G., & Fraser, C. (2020). Quantifying dynamics of SARS-CoV-2 transmission suggests that epidemic control and avoidance is feasible through instantaneous digital contact tracing. MedRxiv.
This reference is relevant because is discloses digital contact tracing for Covid-19.

Conclusion
 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626